Citation Nr: 0522330	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  98-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for chronic relapsing polychondritis.  

2.  Entitlement to an effective date prior to November 14, 
2003, for the award of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran compensable ratings for 
chronic polychondritis, prostatitis, and a duodenal ulcer.  
He responded by filing a January 1998 Notice of Disagreement, 
and was sent a November 1998 Statement of the Case.  He then 
filed a December 1998 VA Form 9, perfecting his appeal of 
these issues.  

In an April 2005 written statement, the veteran withdrew his 
appeals of his increased ratings claims for a duodenal ulcer 
and chronic prostatitis.  These issues are thus no longer 
before the Board.  

This appeal also arises from a June 2004 rating decision 
which awarded the veteran a total disability rating based on 
individual unemployability, effective from November 14, 2003.  
In September 2004, he filed a Notice of Disagreement 
regarding the effective date assigned for this award.  A 
February 2005 Statement of the Case was sent to him, and he 
subsequently filed a March 2005 VA Form 9, perfecting his 
appeal of this issue.  

In April 2000, the veteran testified on his own behalf at the 
RO before a RO hearing officer.  




FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's chronic relapsing polychondritis is 
characterized by occasional joint pain and swelling, but no 
compensable limitation of motion of any major joint or group 
of joints, no weight loss, and no anemia.  

3.  Effective November 14, 2003, the veteran was awarded a 60 
percent rating for his chronic prostatitis, resulting in a 
combined disability rating of 80 percent for his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 40 percent for the veteran's chronic relapsing 
polychondritis have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.31, 
4.71a, Diagnostic Code 5002 (2004).  

2.  The criteria for an effective date earlier than November 
14, 2003, for the award of a total rating for compensation 
based upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 1998 and 
February 2005 Statements of the Case, the various 
Supplemental Statements of the Case, and August 2002 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Alexandria and New Orleans, LA, and these records were 
obtained.  Private medical records have been obtained, as 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in July 1997, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in April 
2005, in light of the additional development performed 
subsequent to July 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

I.  Increased rating - Polychondritis

The veteran seeks a disability rating in excess of 40 percent 
for his polychondritis.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

The veteran's polychondritis is defined as "an inflammation 
involving many cartilages of the body."  Dorland's 
Illustrated Medical Dictionary 1326 (28th ed. 1994).  This 
disability is rated by analogy under Diagnostic Code 5002, 
for rheumatoid arthritis.  Rheumatoid arthritis as an active 
process with constitutional manifestations associated with 
active joint involvement that is totally incapacitating 
warrants a 100 percent disability rating; with less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods a 60 percent evaluation is assigned; with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year a 40 percent evaluation is assigned; and one or two 
exacerbations a year in a well-established diagnosis warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5002 (2004).  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 
38 C.F.R. § 4.71a, DC 5002 (2004).  For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  The lumbar 
vertebrae are considered a group of minor joints, ratable on 
a parity with a major joint.  The lumbosacral articulation 
and both sacroiliac joints are considered to be a group of 
minor joints, ratable on disturbance of lumbar spine 
functions.  38 C.F.R. § 4.45 (2004).  

Upon the initiation of the veteran's claim, he was examined 
by VA in April 1997.  He reported recurrent joint pain and 
swelling of multiple joints.  On physical examination, he had 
some tenderness in the right elbow, with no other joint 
tenderness or swelling present.  Range of motion was within 
normal limits in the elbows, knees, and ankles.  Neurological 
and strength tests were also within normal limits.  All x-
rays were normal.  

He was next examined in September 1999, at which time 
reported a history of recurrent joint pain and swelling.  On 
physical examination, his range of motion was "fairly 
normal" according to the examiner, with no limitation of 
motion to a compensable degree.  The veteran's polychondritis 
was not currently active, according to the examiner.  

On VA examination in August 2002, the veteran again 
complained of joint pain, swelling, and aching.  Physical 
examination revealed no limitation of motion, but some 
tenderness of the right thumb and the paraspinal muscles.  
According to the examiner, the veteran's polychondritis 
"does not seem to be active at present."  

In March 2005, the veteran was examined by a private 
rheumatologist.  He again reported a history of joint pain, 
with more recent episodes of recurrent chest pain.  On 
physical examination, he had full range of motion of the 
shoulders, elbows, wrists, lumbosacral spine, hips, knees, 
and ankles.  The examiner could not substantiate the 
diagnosis of polychondritis.  

The veteran has also received regular VA outpatient treatment 
for his polychondritis.  Generally, his outpatient records 
reflect ongoing complaints of joint pain, but no indications 
of active polychondritis.  For example, a May 2004 treatment 
noted the veteran "has not had any evidence of active 
disease for the past several visits to rheumatology."  

Overall, the preponderance of evidence is against the award 
of a disability rating in excess of 40 percent for the 
veteran's polychondritis.  The record does not demonstrate 
such symptoms as weight loss or anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, as would warrant a 60 percent rating.  
Additionally, while the veteran reports recurrent joint pain 
and swelling, objective VA and private examinations do not 
reveal limitation of motion of any major joint or group of 
joints.  The record also does not reflect any other 
impairment or symptomatology attributed by a medical expert, 
either private or VA, to the veteran's service-connected 
chronic relapsing polychondritis.  Therefore, a disability 
rating in excess of 40 percent for the veteran's 
polychondritis must be denied.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's polychondritis has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 40 percent 
for the veteran's chronic relapsing polychondritis.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Earlier effective date - Total disability rating 
based on individual unemployability

The veteran seeks an effective date prior to November 14, 
2003, for the award of a total disability rating based on 
individual unemployability.  Except as otherwise provided for 
in circumstances not applicable to this case, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original or 
reopened claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2004).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2004).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id.  If the applicable percentage standards 
set forth in 38 C.F.R. § 4.16(a) are not met, an extra-
schedular rating is for consideration where the veteran is 
otherwise unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b) (2004).  

In the present case, the veteran was awarded an effective 
date of November 14, 2003, as this was the date he met the 
schedular criteria under 38 C.F.R. § 4.16(a) for a total 
disability rating based on individual unemployability.  Prior 
to that date, the veteran had no disability rated 60 percent 
or more, and his combined rating was less than 70 percent.  
Also, the evidence does not establish that the veteran was 
rendered unemployable due solely to his service-connected 
disabilities prior to that date, indicating a total rating 
was not warranted under 38 C.F.R. § 4.16(b).  Thus, because 
the veteran did not become eligible for a total rating prior 
to November 14, 2003, an earlier effective date cannot be 
assigned in the present case, as this was the earliest date 
entitlement arose.  

The veteran argues that a January 19, 2001, letter to the 
effect that vocational rehabilitation was considered 
"infeasible" due to his unemployability establishes 
entitlement at that earlier date.  However, that letter 
explains that his unemployability was found to be a result of 
both service-connected and non-service-connected 
disabilities.

Overall, the veteran has not established entitlement to an 
effective date prior to November 14, 2003, for the award of a 
total disability rating based on individual unemployability.  
As a preponderance of the evidence is against the award of an 
effective date prior to November 14, 2003, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

ORDER

Entitlement to a disability rating in excess of 40 percent 
for polychondritis is denied.  

Entitlement to an effective date earlier than November 14, 
2003, for the award of a total disability rating based on 
individual unemployability is denied.  





	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


